[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-10041                   AUGUST 4, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                    D. C. Docket No. 07-00007-CR-5-RS/LB

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ARTHUR WILLIAMS, JR.,
a.k.a. Graveyard,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (August 4, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Arthur Williams, Jr. appeals his conviction and the life sentence imposed

following his decision to plead guilty to one count of conspiracy to distribute and
possess with intent to distribute cocaine and more than 50 grams of a mixture and

substance containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(iii), (b)(1)(C), and 846.    On appeal, Williams concedes that his plea

agreement expressly stated that he was facing a mandatory minimum life sentence

unless the government filed, at its discretion, a substantial assistance motion, but

nonetheless argues that the district court erred by not specifically informing him

during the plea colloquy that he would not have a right to appeal the government’s

refusal to file such a motion. After thorough review, we affirm.

      When a defendant raises a Rule 11 violation for the first time on appeal, we

review only for plain error. United States v. Moriarty, 429 F.3d 1012, 1018-19

(11th Cir. 2005).

             To establish plain error, a defendant must show that there
             is (1) error, (2) that is plain, and (3) that affects
             substantial rights. If all three conditions are met, we may
             exercise our discretion to recognize a forfeited error, but
             only if the error “seriously affect[s] the fairness, integrity
             or public reputation of judicial proceedings.” Under
             plain error review, “the defendant bears the burden of
             persuasion with respect to prejudice or the effect on
             substantial rights.”

Id. at 1019 (citations omitted).

      “It is the law of this circuit that, at least where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error



                                           2
where there is no precedent from the Supreme Court or this Court directly

resolving it.”    United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir.

2003).

         With respect to plea colloquies, the considerations are as follows:

               A court accepting a guilty plea must comply with Rule
               11 and specifically address three “core principles,”
               ensuring that a defendant (1) enters his guilty plea free
               from coercion, (2) understands the nature of the charges,
               and (3) understands the consequences of his plea. To
               ensure compliance with the third core concern, Rule
               11(b)(1) provides a list of rights and other relevant
               matters about which the court is required to inform the
               defendant prior to accepting a guilty plea[.]

Moriarty, 429 F.3d at 1019 (citation omitted).

         At the plea hearing, “[t]he trial judge is obligated under the rule to

personally disclose only those consequences of a guilty plea specifically set forth

in the rule.” Downs-Morgan v. United States, 765 F.2d 1534, 1537 (11th Cir.

1985). Additionally, we have consistently considered a written plea agreement to

be part of the record of a Rule 11 plea hearing. United States v. Camacho, 233
F.3d 1308, 1319 (11th Cir. 2000). Finally, “a defendant who seeks reversal of his

conviction after a guilty plea, on the ground that the district court committed plain

error under Rule 11, must show a reasonable probability that, but for the error, he

would not have entered the plea.” United States v. Evans, 478 F.3d 1332, 1338



                                            3
(11th Cir.) (citing United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004)),

cert. denied, 128 S. Ct. 257 (2007).

      On the record here, the district court did not err in failing to inform Williams

that he would not have the right to appeal the government’s refusal to file a

substantial assistance motion, since this is not among the enumerated consequences

of a guilty plea, required to be addressed under Rule 11. See Downs-Morgan, 765
F.2d at 1537.    Moreover, even if the district court erred in failing to inform

Williams of this particular consequence of his plea, Williams still has not

demonstrated plain error. Indeed, Rule 11 does not expressly require a trial court

to inform a defendant that as a consequence of pleading guilty, he is giving up his

right to appeal the government’s discretionary decision not to file a substantial

assistance motion. See Lejarde-Rada, 319 F.3d at 1291 (no plain error where no

rule explicitly resolves issue). Further, because no decision of this Court or the

Supreme Court mandates trial courts to so inform pleading defendants, there can be

no plain error. Id.

      AFFIRMED.




                                          4